Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Claude Wendell Bellamy appeals the district court’s order denying his motion to relate back and amend. We have reviewed the record and find no reversible error and affirm for the reasons cited by the district court. United States v. Bellamy, No. 7:99-cr-00049-F-1 (E.D.N.C. Dec. 6, 2013). We deny Bellamy's motion *213for relief from judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.